EX-28(d)(5)(i) First Amendment to Monteagle Funds Subadvisory Agreement This First Amendment to the Subadvisory Agreement (the “Amendment”) is entered into this 9th day of February, 2012, by and between the Monteagle Funds, a Delaware business trust, with its principal office and place of business at 2506 Winford Ave., Nashville, Tennessee, 37211; Nashville Capital Corporation, a Tennessee corporation, with its principal place of business at 2506 Winford Ave. Nashville, TN 37211(the “Adviser”); and T.H. Fitzgerald& Co., LLC, a Connecticut organization, with its principal office and place of business at 180 Church Street, Naugatuck, Connecticut 06770 (the “Subadviser”), with reference to the following facts: WHEREAS, the Adviser and the Subadviser entered into a Subadvisory Agreement on March 31, 2008 (the “Agreement”), wherein the Adviser has retained the Subadviser to manage the investment and reinvestment of the assets of the Monteagle Informed Investor Growth Fund (the “Fund”); WHEREAS, the Adviser and the Subadviser wish to amend the Agreement as described herein; and WHEREAS, the Adviser and the Subadviser each agree that the amendment to the Agreement are not intended to reduce in any manner the nature, quality, level, or extent of services to be rendered by the Adviser or Subadviser to the Fund. NOW, THEREFORE, it is agreed that the Agreement is hereby amended as follows: 1.Attached Appendix A (fee schedule) is hereby deleted in its entirety and replaced with the attached Appendix A. The Appendix A shall be effective March 1, 2012. Except as modified herein, the terms and conditions of the Agreement remain unchanged and in full force and effect. EXECUTED on the date first above written. Nashville Capital Corporation By: /s/ Micah White Name: Micah White Title: Principal T.H. Fitzgerald & Co., LLC By: /s/ T.H. Fitzgerald Name: T.H. Fitzgerald Title: President Monteagle Funds By: /s/ Paul B. Ordonio Name: Paul B. Ordonio Title: President Appendix A Annual Average Daily Net Fund(s) of the Trust Assets of the Fund Fee Rate Monteagle Informed Investor $1 – 25 MM 0.50% Growth Fund $25 – 50 MM 0.60% $50 – 100 MM 0.50% > $100 MM 0.40%
